21-11045-lgb        Doc 84     Filed 08/05/21 Entered 08/05/21 19:15:47                 Main Document
                                            Pg 1 of 3



LEWIS ROCA ROTHGERBER CHRISTIE LLP                                 Hearing Date: August 6, 2021
Chad S. Caby, Esq., admitted pro hac vice                          Hearing Time: 10:00 a.m.
1200 17th Street, Suite 3000
Denver, CO 80202
Phone: (303) 628-9583
Facsimile: (303) 623-9222
Email: ccaby@lewisroca.com

Counsel for COPIC Insurance Company

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
In re:                                   Chapter 11
                                       :
CERTA DOSE, INC.,                        Case No. 21-11045-lgb
                                       :
            Debtor.
                                       :
-------------------------------------- X
   COPIC INSURANCE COMPANY’S DISCOVERY REPORT FOR AUGUST 6, 2021
                            DISCOVERY HEARING

         COPIC Insurance Company (“COPIC”), by and through its undersigned counsel, Lewis Roca

Rothgerber Christie LLP, hereby submits this Discovery Report pursuant to this Court’s Chambers’ Rules

and in advance of the Discovery Conference scheduled for August 6, 2021 at 10:00 EDT.

         1.     Deficiencies in Debtor’s Response to Discovery: On July 19, 2021, as authorized by the

Court’s Scheduling Order dated July 15, 2021, COPIC served limited discovery requests on the Debtor,

attached as Exhibit A. To date, the Debtor has provided no responses to the three interrogatories, and a

total of twenty five (25) documents. COPIC has in good faith, attempted to confer with Debtor’s counsel

regarding the Debtor’s inadequate discovery responses (see email exchange attached as Exhibit B), but to

date has received little meaningful response from Debtor’s counsel other than she will respond in the future.

The information requested is narrowly tailored to the issues to be heard by this Court on September 1 & 2,

2021, and should be provided immediately.

         2.     COPIC’s responses to discovery requests: COPIC is the only party that timely produced

documents on August 2, 2021 as directed in the Court’s Scheduling Order. To date, COPIC has provided


115172059.1
21-11045-lgb        Doc 84      Filed 08/05/21 Entered 08/05/21 19:15:47                 Main Document
                                             Pg 2 of 3


the opposing parties with 698 documents, totaling 2,467 pages. As the Court requested at the last discovery

conference, COPIC is in the process of identifying which of the documents it produced respond to which

of the requests for production it has received from both the Debtor and Dr. Hernandez, and anticipates

serving formal responses with this information on August 5, 2021.

         3.     Issue regarding Certa Dose documents provided during unsuccessful settlement

discussions: As the Debtor (and, for that matter, Dr. Hernandez) well know, Certa Dose produced certain

documents, including agreements between the Debtor and third parties, to COPIC as part of unsuccessful

settlement discussions held last year. The materials were provided pursuant to a confidentiality agreement

limiting the use of the documents to the settlement discussions. Not only are some of the documents

provided as part of the settlement process directly relevant to the venue issues – and thus within the scope

of the requests for production COPIC directed to the Debtor – but they also are called for by the Debtor’s

requests to COPIC. We have raised the issue of what to do regarding these documents with the Debtor’s

counsel, who has not responded. If the Court directs it to do so, COPIC is willing to produce the documents

it deems relevant, but as a practical matter, the burden should fall on the Debtor to produce the materials.

         4.     Status of stipulations to limit issue for the hearing: As the Court is aware, most of the

factual issues COPIC relies on in support of its motion to change venue (for example, where parties are

located, what documents were executed by the parties) are not in dispute and cannot in good faith be

disputed. In addition, many of the individuals who submitted Declarations in support of COPIC’s motion

have provided sworn responses to the interrogatories Dr. Hernandez submitted to them in lieu of the initial

round of document production requests and deposition notices that originally were served on those parties.

For example, a copy of the response on behalf of Stephen Hoffenberg, M.D., also represented by the

undersigned, is attached as Exhibit C. As the Court directed, the undersigned counsel has conferred with

Debtor’s and Dr. Hernandez’s counsel on July 15, and again on July 26, to discuss stipulations to narrow

the issues for the hearing and obviate the need for unnecessary discovery efforts. No response has been

received from the Debtor.




115172059.1
21-11045-lgb       Doc 84    Filed 08/05/21 Entered 08/05/21 19:15:47           Main Document
                                          Pg 3 of 3


Dated: August 5, 2021.
       Denver, Colorado.                       LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                               /s/ Chad S. Caby
                                               Chad S. Caby, Esq.
                                               1200 17th Street, Suite 3000
                                               Denver, CO 80202
                                               Phone: (303) 623-9000
                                               Email: ccaby@lewisroca.com

                                               Counsel for COPIC Insurance Company


                                CERTIFICATE OF SERVICE
        I certify that on August 5, 2021 I caused COPIC INSURANCE COMPANY’S
DISCOVERY REPORT FOR AUGUST 6, 2021 DISCOVERY HEARING to be served on
the following, through CM/ECF and/or email:

              Norma E. Ortiz                                 Office of the U.S. Trustee
              Ortiz & Ortiz, L.L.P.35-10                     U.S. Federal Office Building
              Broadway, Ste. 202                             201 Varick St., Ste. 1006
              Astoria, NY 11103                              New York, NY 10014
              Email: email@ortizandortiz.com

              Eric S. Medina, Esq.
              Medina Law Firm LLC
              641 Lexington Avenue
              Thirteenth Floor
              New York, NY 10022
              Email: emedina@medinafirm.com



                                               /s/ Chad S. Caby
                                               Chad S. Caby




115172059.1
